Case: 20-50722   Document: 00515756982   Page: 1   Date Filed: 02/25/2021




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                             February 25, 2021
                            No. 20-50722
                          Summary Calendar                     Lyle W. Cayce
                                                                    Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Mayra Vanessa Gandara Escarcega,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 20-50727
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Mayra Vanessa Gandara-Escarcega,

                                               Defendant—Appellant.
Case: 20-50722      Document: 00515756982         Page: 2    Date Filed: 02/25/2021

                                    No. 20-50722
                                  c/w No. 20-50727



                   Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:19-CR-862-1
                             USDC No. 4:19-CR-800-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
            Mayra Vanessa Gandara Escarcega appeals the within-guidelines
   sentence of 30 months of imprisonment and three years of supervised release
   imposed following her guilty plea conviction for illegal reentry after removal
   from the United States, in violation of 8 U.S.C. § 1326. She also appeals the
   concomitant revocations of her supervised release terms related to her prior
   convictions for attempted money laundering and conspiracy to possess with
   intent to distribute 1,000 kilograms or more of marijuana and five kilograms
   or more of cocaine.
            Raising one issue on appeal, Gandara Escarcega argues that she is
   entitled to resentencing for her new illegal reentry conviction because the
   sentencing enhancement provisions set forth under § 1326(b) are
   unconstitutional.     She concedes that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224, 226-27, 229-35 (1998), and
   she seeks to preserve the issue for further review. The Government filed an
   unopposed motion for summary affirmance agreeing that the issue is
   foreclosed and, in the alternative, a motion for an extension of time to file a
   brief.




            *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50722      Document: 00515756982         Page: 3   Date Filed: 02/25/2021




                                    No. 20-50722
                                  c/w No. 20-50727

          As the Government argues, and Gandara Escarcega agrees, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Gandara Escarcega’s illegal reentry
   conviction and supervised release revocations were consolidated, she does
   not address the revocations in her appellate brief. Consequently, she has
   abandoned any challenge she could have raised to the revocations or
   revocation sentences. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED.
   The Government’s alternative motion for an extension of time to file a brief
   is DENIED.




                                          3